DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 objected to because of the following informalities:  claim 15 contains the typo “the central,” in line 4, which should be “the central body,”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waite (U.S. Patent 4,981,524, hereafter Waite ‘524).
	Waite ‘524 teaches a method of treating an inside surface of a pipe (abstract) comprising:
	positioning a skid (60) within a pipe (P) (Fig. 1, abstract, col 6 ln 14-23, col 6 ln 45-53), the skid being moveable longitudinally within the pipe (Fig. 1, col 6 ln 45-53) and including a central body (64), a delivery nozzle (40), and fins (61) extending from the central body (Figs. 1-2, col 6 ln 14-23, col 6 ln 64-col 7 ln 22), the fins spacing the central body from a bottom of the pipe (Figs. 1-2, col 7 ln 8-22);
	applying pressurized fluid to the nozzle to cause the skid to move to a desired longitudinal location in the pipe (col 4 ln 27-46, col 6 ln 45-53); and
	applying pressurized chemical agent through a dispensing tip of the nozzle to deliver an amount of the chemical agent to an internal surface of the pipe (abstract, col 4 ln 47-65).

	Claim 16: Waite ‘524 teaches that the pressurized chemical agent can be applied in a manner that restricts the application to portions of the internal surface of the pipe which are above fluid carried within the pipe (abstract, col 3 ln 54-col 4 ln 2).
	Claim 17: Waite ‘524 teaches that the skid assembly can include a plurality of fins (61) extending from the central body which cooperatively space the central body from the bottom of the pipe (Figs. 1-2, col 7 ln 8-22).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-8, and 10-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,156,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the patent contain the limitations of the claims of the current application.

Claims 2-6, 9, and 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,156,320 in view of Waite ‘524. 
The limitations of the claims of the patent contain most of the limitations of the claims of the current application. With respect to claim 2, the claims of the patent do not explicitly teach that the skid assembly further comprises at least one fin extending from the central body, the at least one fin operable to space the central body from the internal portion of the pipe. With respect to claim 3, the claims of the patent do not explicitly teach that the skid assembly includes a plurality of fins carrying the central body. With respect to claim 9, the claims of the patent do not explicitly teach that the system comprises one or more blades extending from the central body, the blades operable to space the central body from the internal portion of the pipe.
Waite ‘524 teaches a system for treating an inside surface of a pipe (abstract) comprising a skid (60) for use within a pipe (P) (Fig. 1, abstract, col 6 ln 14-23, col 6 ln 45-53), the skid being moveable longitudinally within the pipe (Fig. 1, col 6 ln 45-53) and including a central body (64), a delivery nozzle (40). Waite ‘524 teaches that the skid assembly can include a plurality of fins (61), which also corresponds to the claimed blades, extending from the central body which cooperatively space the central body from the bottom of the pipe (Figs. 1-2, col 7 ln 8-22). Waite ‘524 teaches that these fins allow the nozzle to be positioned above the fluid flowing in the pipe regardless of the rotational position, and the limited contact surface with the pipe provided by the fins allows the skid to be moved by the pressurized fluid (col 6 ln 64-col 7 ln 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the plurality of fins, which also corresponds to the claimed blades, extending from the central body which cooperatively space the central body from the bottom of the pipe taught by Waite ‘524 to the system of the claims of the patent because these fins allow the nozzle to be positioned above the fluid flowing in the pipe regardless of the rotational position, and the limited contact surface with the pipe provided by the fins allows the skid to be moved by the pressurized fluid, as taught by Waite ‘524.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713